Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to claims filed on 04/10/2020; the foreign priority date 10/10/2017 is considered.
Claims 1-25 are pending and rejected; Claim 1 is independent claim.
No IDS filed with this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma US Pub. No.: 2015/0074757 A1 (hereinafter Sharma).

Sharma teaches:
As to claim 1, a SafeCase Process method of a closed ended secure eco-system (see Sharma ¶¶16-19, CertiSafe program) comprises of three actors, each of whom registers and chooses the suitable role, on the SafeCase Process system for Trusted Identity Based submissions (see Sharma ¶¶16-19, principal object of the invention is the `CertiSafe` program. This program enables the `Requestor` to seek the authentication status of the credentials provided by a `Candidate`, that have been issued by an `Issuer`. The entire process is governed by the workflow based CertiSafe system that binds all these roles together), for which gets generated on successful submission of set of details and/or Credentials and/or Identities or all collectively for an electronic Candidate-initiated-owned-driven secure application submission in the SafeCase platform, and a SafeCase ID generated would be unique irrespective of the genesis purpose of the submission as chosen by the Candidate (see Sharma Fig. 3 and ¶¶30-35, the current practice follows the 4 main steps… Step A:: A Credential is issued by the Issuer to a Candidate…. Step B:: The Candidate then creates multiple sets of copies of all Credentials to advocate suitability to the Institution of choice…. Step C:: Candidate then sends the requisite application(s) with the copies of all required Credential(s) to the Institution(s)…. Step D:: This is the authentication step, where the Institution (viz. Requestor) may ask the Candidate or the Issuer for confirmation on the authenticity of the credential).

As to claim 2, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein the said three actors are called as a Candidate, a requestor and an issuer (see Sharma ¶¶16-19, a requestor, a requestor and an issuer; [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 3, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein a candidate who wishes to use his/her Identity and/or Credentials in creating a request for submission (see Sharma ¶34, Candidate then sends the requisite application(s) with the copies of all required Credential(s) [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 4, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein a Requestor, who would receive the said submission from the said Candidate and could have mandated a specific form(s) to be filled as submission acceptance criteria or without any such form(s) or may also receive a general submission without any specific purpose (see Sharma ¶111,  CertiSafe System is the common ground the Actors (Candidates, Issuers and Requestors) would meet and perform the workflow based, desired actions on the Object (Credentials), [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 5, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein an Issuer, who would be the only entity who is the single source of truth to not just Authenticate a said Credential or an Identity that the Candidate intends to use in his/her submission, but also be the sole authority to effect any post—Authentication changes such as suspension or revocation or invalidation (due to date and/or any reason) and then if any reinstatement needs to be executed (see Sharma ¶172, Issuers would be provided a direct secure link (like exchanging xml based messages) to make real time authentications without any human intervention. In this mode, the CertiSafe System would send out a request, through a secure link, to the Issuer's IT System. Based on the data available with the Issuer, if all specified parameters are found to be correct, the authentication would be completed and a CertiSafe ID issued, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 6, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein each SafeCase platform generated unique ID could be the result of SafeCase Basic, SafeSubmit, SafeKYC, SafeResume, SafeKnot, SafeSuccession, SafePort, SafeDND, SafeAdmit, SafeDonor Personal, SafeDonor Charities, SafeWarranty, DisasterSafe, SafeCast, SafeClaim Insurance, SafeClaim Employee, SafeHire, SafeRx, SafeChain and One SafeCase ID would never get generated for more than one SafeCase, and newly initiated SafeCases could refer to SafeCase IDs already generated and shall undergo the same Privacy processes as chosen by the Candidate (see Sharma ¶23, Once and only once the Issuer authenticates the said credential, a unique CertiSafe ID is generated; ¶113, Provides login based secure access to all Actors. A unique ID would be provided to each user, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 7, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in the SafeCase Basic, Candidates are enabled to submit their Credentials from their Portfolio as a single Credential or a bunch electronically to a recipient (Requestor) (see Sharma ¶16, enables the `Requestor` to seek the authentication status of the credentials provided by a `Candidate`, that have been issued by an `Issuer`)

As to claim 8, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in the SafeSubmit Candidate is able to fill a form(s) within the SafeSubmit process and append the same with the available Credentials (if any) (see Sharma ¶16, enables the `Requestor` to seek the authentication status of the credentials provided by a `Candidate`, that have been issued by an `Issuer`, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation])

As to claim 9, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeKYC the applicant is able to generate multiple KYC cards by choosing Credential(s) from a defined set of KYC Credentials. Such KYC Card(s) are then submitted to Requestors under the defined Privacy Controls (see Sharma ¶17, unique, electronic authentication ID known as the CertiSafe ID, which is issued for each unique Credential).

As to claim 10, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeResume Automatic, pre-configured professional Resume/CV options made available to Candidate to effortlessly use the right details or Credentials or Identity (see Sharma ¶17, unique, electronic authentication ID known as the CertiSafe ID, which is issued for each unique Credential, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 11, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeKnot Automatic pre-configured personal or matrimonial resume through simple use of right details or Credentials or Identity which can be submitted to Requestors conveniently as required (see Sharma ¶17, unique, electronic authentication ID known as the CertiSafe ID, which is issued for each unique Credential, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 12, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeSuccession allows Candidates to submit the legal will as a detail or Credential to defined Requestors with the relevant privacy settings (see Sharma ¶17, unique, electronic authentication ID known as the CertiSafe ID, which is issued for each unique Credential, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 13, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafePort the details get updated for the candidate as done for all other SafeCase Processes (see Sharma ¶17, unique, electronic authentication ID known as the CertiSafe ID, which is issued for each unique Credential, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation])

As to claim 14, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeDND allows the Marketeers or Regulators Or Service Providers etc to safely fetch or receive the SafeDND from the Candidate and accordingly create or execute marketing campaigns (see Sharma ¶17, unique, electronic authentication ID known as the CertiSafe ID, which is issued for each unique Credential, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation])

As to claim 15, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeAdmit the Applicant or the Candidate is able to submit a set of Credentials to multiple Requestors (who may have requested for Requestor—specific forms to be submitted along with the defined Credential set) (see Sharma ¶¶59-60, Candidates who would enroll as a user, with Candidate work area as the choice and system defined associated responsibilities and privileges on the CertiSafe system. The candidate could be an individual or an organization, who would wish to have their credentials… Authenticated or Validated by Issuer and/or CertiSafe, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 16, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeDonor Personal Noble virtues or Personal choices to be a donor or to be a post-mortem organ donor is a simple SafeCase by selecting the right identities or credentials to support such previous actions or provide support post-mortem that is created by Candidates and referred by medical institutions (see Sharma ¶50, Identity Lifecycle management (I L M), Credentials chisel an individual's identity)
As to claim 17, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeDonor Charities Receiving or giving out charities is a simple SafeCase that uses or adds up to Identities that get used for such purposes other than monetary transactions (see Sharma ¶50, Identity Lifecycle management (I L M), Credentials chisel an individual's identity, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 18, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeWarranty common issue of a product's coverage under warranty or entitlement to available services is easily resolved by the SafeWarranty SafeCase which is submitted by the Candidate (buyer) and received by the Warranty Service Provider and/or Seller (see Sharma ¶50, Identity Lifecycle management (I L M), Credentials chisel an individual's identity, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 19, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in DisasterSafe a call center/helpdesk or similar teams could call or receive information through calls or automated calls or return calls or SMSs or automated e-mails instantly through DisasterSafe SafeCase process (see Sharma ¶26, Once the Candidate has the CertiSafe ID generated for the Credentials, the Candidate has to simply mention the CertiSafe ID in the application form, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation])

As to claim 20, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeCast a Candidate simply fills the requisite form with the requested details and/or Credentials and/or Identities as mandated by a Requestor or adds to the list of opinions by casting his/her vote (see Sharma ¶147, authenticates the requested credential based on the said institution's internal processes).

As to claim 21, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeClaim Insurance the applicant is able to submit a statement of expenses for a particular purpose to a Requestor based on Authenticated Credentials and the Requestor can appropriately act on the same (see Sharma ¶85, Use a template, if available, to fill details of the credentials that enable the Issuer to authenticate the credential with ease and without any doubt, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 22, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeClaim Employee In-house reimbursement claims of an employee towards petty expenses or travel are easily settled through SafeClaim SafeCase and gets executed in a manner similar to SafeClaim Insurance SafeCase (see Sharma ¶85, Use a template, if available, to fill details of the credentials that enable the Issuer to authenticate the credential with ease and without any doubt, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 23, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeHire the Candidate is provided an auto-Authenticated Credential by the said Requestor, which could be an Offer Letter or interview transcript or any other, once and only once the said Requestor issues any Credential in this regard (see Sharma ¶139, ID is automatically tagged to the Candidate's ID, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation])

As to claim 24, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeRx medications which have not been prescribed by name or dosage or quantity or schedule or reasons etc would never get dispensed (see Sharma ¶144, ID is automatically tagged to the Candidate's ID, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

As to claim 25, a SafeCase Process method of a closed ended secure eco-system according to claim 1, wherein, in SafeChain the Candidate allows the Requestors to receive a conditional privilege to share the submitted SafeCase to additional Requestors that may be known or unknown to the Candidate (see Sharma ¶59, Candidate work area as the choice and system defined associated responsibilities and privileges on the CertiSafe system, [in addition, the prior art structure is capable of performing the intended use, hence, it meets the claim limitation]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433         

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433